Order entered February 5, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00936-CV

             DIANA CONVENIENCE, LLC, ET AL., Appellants

                                       V.

                        DOLLAR ATM, LLC, Appellee

               On Appeal from the County Court at Law No. 4
                           Collin County, Texas
                   Trial Court Cause No. 004-02331-2019

                                    ORDER

      Before the Court is court reporter Denise Condran’s February 3, 2021

request for a ten-day extension to file the reporter’s record. We GRANT the

request and ORDER the reporter’s record be filed no later than February 16, 2021.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE